Citation Nr: 1437223	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for left foot hammertoe deformities of the lesser toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In October 2010, the Board remanded the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in December 2010, and the Veteran perfected the appeal of this issue in December 2010.  The issue is now properly before the Board for consideration.  In October 2010, the Board also remanded the issue of entitlement to service connection for a right knee disorder.  The RO granted entitlement to service connection for a right knee disorder, effective July 1, 2004, in a February 2011 rating decision.  As this constitutes a full grant of the benefit sought on appeal, the issue is no longer before the Board.

A review of the Veterans Benefits Management System paperless claims processing system reveals private treatment records relevant to the issue on appeal.  A review of the Virtual VA electronic claims file reveals a February 2014 Appellant's Brief pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private treatment records submitted by the Veteran show that in March 2012 he was treated for swollen and painful toes.  This indicates that the Veteran's symptomatology associated with his left foot hammertoe deformities have worsened since his last VA examination, which was held in December 2009, almost 5 years ago.  This issue must therefore be remanded for a new VA examination.

The March 2012 treatment record also indicates that the Veteran has been receiving treatment from a private podiatrist, but these records have not been obtained.  The AOJ must contact the Veteran to request that he submit these records or authorization to obtain such records

The record indicates that the Veteran has received medical treatment at the Carl Vinson VA Medical Center in Dublin, Georgia.  Copies of all outstanding VA treatment records since April 2008 must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the Carl Vinson VA Medical Center in Dublin, Georgia since April 2008.  All records obtained should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and authorization to enable the AOJ to obtain any additional private medical evidence pertaining to his treatment for the left foot, including the podiatric treatment received in relation to swollen and painful toes in and before March 2012.

3.  Schedule the Veteran for an appropriate VA feet examination to determine the current severity of his service-connected left foot hammertoe deformities of the lesser toes.  The claims folder, as well as any medical records contained in Virtual VA and VBMS, must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder and any records contained in Virtual VA and VBMS were reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability and any impact it has on his occupational functioning.  X-ray examination of the left foot and toes should be performed if deemed necessary by the examiner.

The examiner should report all manifestations of the Veteran's left hammertoe disability, including how many toes are affected by the disorder.  The examiner should report whether the functional impairment due to the left hammertoe disability is slight, moderate, moderately-severe, or severe, and if there is any evidence of claw foot.  The examiner should also report whether the left hammertoe disability is manifested by any painful motion, weakened movement, excess fatigability, or incoordination, including during any periods of flare-up.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above development, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



